DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 Response to Amendment
	2. Amendments filed 4/19/2022 have been entered wherein claims 1-6 and 8-20 are pending. Accordingly, claims 1-6 and 8-20 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hard (US 8,978,519 B2).
Regarding claim 1, as seen in fig 1, Hard ('519) teaches a wheel elevating dock (fig 1) comprising:
a body member (figA below);
a first plurality of ramp members (figA below; col.4 lines48-49) attached to a first end (figA below) of the body member and defining gaps (each ramp member of the first plurality of ramp members are spaced apart from each other) between each ramp member of the first plurality of ramp members (figA below); and
a second plurality of ramp members (figA below; col.4 lines48-49) attached to a second end (figA below) of the body member;
wherein the gaps defined by the first plurality of ramp members (figA) are configured to permit ramp members from an adjacent wheel elevating dock to be positioned within the gaps (It is noted that "an adjacent wheel elevating dock" is recited as an intended use, therefore, it is only required for the gaps defined by the first plurality of ramp members to be capable of performing the intended use. In this case, the gaps provide space so that the gaps are capable of receiving ramp members from an adjacent wheel elevating dock therewithin); and

    PNG
    media_image1.png
    687
    1126
    media_image1.png
    Greyscale

wherein the first plurality of ramp members is offset from the second plurality of ramp members (see the annotated fig. below. The first plurality of ramp members is offset from the second plurality of ramp members) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other (see the annotated fig. below. It is noted that “such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other” is recited as an intended use, therefore, it is only required for the device to be capable of performing the intended use. In this case, the wheel elevating dock is capable of being positioned adjacent to each other (similar to as shown below) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other). Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Hard’s device is capable of performing the intended use language. Doing so allows Hard’s device to function as intended. 

    PNG
    media_image2.png
    763
    892
    media_image2.png
    Greyscale

Regarding claim 3, Hard teaches the wheel elevating dock of claim 1, wherein the body member (figA above) comprises: a plurality of sidewalls (figB below) and a plurality of interior walls (figB below).

    PNG
    media_image3.png
    660
    1065
    media_image3.png
    Greyscale

Regarding claim 4, Hard teaches the wheel elevating dock of claim 3, wherein the plurality of sidewalls (figB above) and the plurality of interior walls (figB above) cooperate to define a plurality of cells (figB above). 
Regarding claim 5, Hard teaches the wheel elevating dock of claim 4, wherein a cell of the plurality of cells comprises an aperture (a vertical opening; figs1-2) configured to permit a flow of fluid out of the cell. 
Regarding claim 8, Hard teaches the wheel elevating dock of claim 4, wherein the plurality of sidewalls (figB above) and the plurality of interior walls (figB above) are arranged in a grid (figB above). 
Regarding claim 10, Hard teaches the wheel elevating dock of claim 3, wherein a sidewall of the plurality of sidewalls comprises a recess (figC below, figs3,5; col.4 lines54-56) formed on a lower edge thereof (figC below).

    PNG
    media_image4.png
    639
    986
    media_image4.png
    Greyscale

Regarding claim 11, Hard teaches the wheel elevating dock of claim 3, wherein the body member further comprises: an upper surface (a top planar surface); and an aperture ("recess", figC above) formed in a sidewall of the plurality of sidewalls (figC above). 
Regarding claim 12, Hard teaches the wheel elevating dock of claim 3, wherein the body member further comprises:
an upper surface (a top planar surface); and
 two pairs of apertures 20 (of the elements 12a-12d; fig3, col.3 lines56-57) formed at opposing ends of the upper surface.
Regarding claim 13, Hard teaches the wheel elevating dock of claim 3, wherein the plurality of interior walls (figB above) comprises: a plurality of longitudinally-oriented walls (walls with shorter length) and a plurality of latitudinally-oriented walls (walls with longer length). 
However, Hard fails to disclose expressly that a subset of the longitudinally-oriented walls have a width that is greater than widths of the other longitudinally-oriented walls and the latitudinally-oriented walls. Instead, Hard disclose that the longitudinally-oriented walls and the latitudinally-oriented walls have same widths. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a subset of the longitudinally-oriented walls to have a width that is greater than widths of the other longitudinally-oriented walls and the latitudinally-oriented walls because Applicant has not disclosed that the different widths provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Hard's wheel elevating dock, and applicant's invention, to perform equally well with either the interior walls with same widths taught by Hard or the claimed interior walls with different widths because both would perform the same function of providing place for a wheel to sit on. Therefore, it would have been prima facie obvious to modify Hard to obtain the invention as specified in claim 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hard. Also, it is noted that para[0040] of the originally filed specification of the instant application discloses that a subset of the plurality of longitudinally-oriented walls "may" have a width that is greater than the width of other longitudinally-oriented walls, and "in some embodiments, the ratio (of the widths of the subset of the longitudinally-oriented walls to the other longitudinally-oriented walls) is 1 :1".
Regarding claim 14, Hard teaches the wheel elevating dock of claim 1. It is noted that "another adjacent wheel elevating dock" and its structural limitations are recited as an intended use, therefore, it is only required for the second plurality of ramp members to be capable of being positioned to fit within gaps defined by ramp members of another adjacent wheel elevating dock. In this case, the second plurality of ramp members have a width, and depending on a dimension of gaps defined by ramps member of the another adjacent wheel elevating dock, the second plurality of ramp member is capable of being positioned to fit within the gaps defined by the ramp member of the another adjacent wheel elevating dock.
Regarding claim 16, as seen in fig 1, Hard ('519) teaches a wheel elevating dock (fig 1) comprising:
a body member (figA above) comprising;
	a plurality of sidewalls (figB above); and 
a plurality of interior walls (figB above);
the plurality of sidewalls (figB above) and the plurality of interior walls (figB above) defining a plurality of cells (figB above);
	a first plurality of ramp members (figA above; col.4 lines48-49) attached to a first end 
(figA above) of the body member and defining gaps (each ramp member of the first plurality of ramp members are spaced apart from each other) between each ramp member of the first plurality of ramp members (figA above); and 
a second plurality of ramp members (figA above; col.4 lines48-49) attached to a second end (figA below) of the body member;
wherein the gaps defined by the first plurality of ramp members (figA) are configured to permit ramp members from another adjacent wheel elevating dock to be positioned within the gaps (It is noted that "another adjacent wheel elevating dock" is recited as an intended use, therefore, it is only required for the gaps defined by the first plurality of ramp members to be capable of performing the intended use. In this case, the gaps provide space so that the gaps are capable of receiving ramp members from an adjacent wheel elevating dock therewithin); and 
wherein the second plurality of ramp member (figA above) are configured to have a width (fig A above), (It is noted that "another adjacent wheel elevating dock" and its structural limitations are recited as an intended use, therefore, it is only required for the second plurality of ramp members to be capable of being positioned to fit within gaps defined by ramp members of another adjacent wheel elevating dock. In this case, the second plurality of ramp members have a width, and depending on a dimension of gaps defined by ramps member of the another adjacent wheel elevating dock, the second plurality of ramp member is capable of being positioned to fit within the gaps defined by the ramp member of the another adjacent wheel elevating dock.)
wherein the first plurality of ramp members is offset from the second plurality of ramp members (see the annotated fig. below. The first plurality of ramp members is offset from the second plurality of ramp members) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other (see the annotated fig. below. It is noted that “such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other” is recited as an intended use, therefore, it is only required for the device to be capable of performing the intended use. In this case, the wheel elevating dock is capable of being positioned adjacent to each other (similar to as shown below) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other). Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Hard’s device is capable of performing the intended use language. Doing so allows Hard’s device to function as intended. 

    PNG
    media_image2.png
    763
    892
    media_image2.png
    Greyscale

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hard (US 8,978,519) in view of Johnston et al (US 6,135,420).
Regarding claim 2, Hard teaches the wheel elevating dock of claim 1, wherein the ramp members of the first and second plurality of ramp members (figA above) have a peak height section (defined by outer two of elements 14; a section with the highest height; figs1 ,5), however, does not explicitly disclose that the peak height section is configured to have a height greater than a height of an upper surface of the body member. It is noted that Hard teaches that the peak height section at one end can have a greater height to create a tire stop (col.4 lines63-67). Johnston et al ('420) teaches a use of the peak height section 28 (figs1 ,4; col.4 lines65-67) at both ends of an upper surface of a body member (fig 1) for resisting rolling movement of a wheel from an upper surface of the resting wall onto an upper surface of the inclined wall (col.4 lines65-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hard to use peak height sections at both ends to be higher than a height of an upper surface of the body member, as taught by both Hard and Johnston et al, for the purpose of resisting rolling movement of a wheel from an upper surface of a body member to a ramp member at either ends.
Regarding claim 17, Hard teaches the wheel elevating dock of claim 16, wherein the ramp members of the first and second plurality of ramp members (figA above) have a peak height section (defined by outer two of elements 14; a section with the highest height; figs1 ,5), however, does not explicitly disclose that the peak height section is configured to have a height greater than a height of an upper surface of the body member. It is noted that Hard teaches that the peak height section at one end can have a greater height to create a tire stop (col.4 lines63-67). Johnston et al ('420) teaches a use of the peak height section 28 (figs1 ,4; col.4 lines65-67) at both ends of an upper surface of a body member (fig 1) for resisting rolling movement of a wheel from an upper surface of the resting wall onto an upper surface of the inclined wall (col.4 lines65-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hard to use peak height sections at both ends to be higher than a height of an upper surface of the body member, as taught by both Hard and Johnston et al, for the purpose of resisting rolling movement of a wheel from an upper surface of a body member to a ramp member at either ends.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hard (US 8,978,519) in view of lgwemezie et al (US 7,854,032 B2).
Regarding claim 9, Hard teaches the wheel elevating dock of claim 4, wherein at least one cell of the plurality of cells (figB above) comprises: a plurality of cell sidewalls (peripheral inner sidewalls defining the cell; figB above); and a lower aperture (a bottom portion of a vertical opening of the cell) defined by the plurality of sidewalls (figB). However, hard does not explicitly disclose a use of one of a foot positioned within the lower aperture or a caster positioned within the lower aperture. lgwemezie et al ('032) teaches a use of a foot 44 (col.2 line60-63) positioned within an aperture 30 (col.2 line61) to provide a friction surface (col.2 lines61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hard to provide a foot, as taught by lgwemezie et al, for the purpose of providing a friction surface (col.2 lines61-62).
Regarding claim 19, Hard teaches the wheel elevating dock of claim 16, wherein at least one cell of the plurality of cells (figB above) comprises: a plurality of cell sidewalls (peripheral inner sidewalls defining the cell; figB above); and a lower aperture (a bottom portion of a vertical opening of the cell) defined by the plurality of sidewalls (figB). However, hard does not explicitly disclose a use of one of a foot positioned within the lower aperture or a caster positioned within the lower aperture. lgwemezie et al ('032) teaches a use of a foot 44 (col.2 line60-63) positioned within an aperture 30 (col.2 line61) to provide a friction surface (col.2 lines61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hard to provide a foot, as taught by lgwemezie et al, for the purpose of providing a friction surface (col.2 lines61-62).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hard (US 8,978,519) in view of Graham (US 6,520,344 B2).
Regarding claim 15, Hard teaches the wheel elevating dock of claim 1, however, does not explicitly disclose a use of a cover. As seen in fig 5, Graham ('344) teaches a wheel elevating dock comprising a cover 40,50 (col.4 lines28-29, 40-41) comprising: a cover member 40 (fig5; col.4 lines28-29) configured to be positioned over a tire 6 (fig5) to shield at least a portion of the tire from the environment (col.4 lines28-39, col.2 lines11-13); and an attachment member 50 (col.4 lines40) attached to the cover member and configured to removably (col.4 lines41, "removably received") attach to a body member (fig5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hard to use a cover, as taught by Graham, for the purpose of preventing the sun's ultraviolet rays from damaging the tire sidewalls (col.2 lines11-13).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hard (US 8,978,519) in view of Haimoff (US PGPUB 20080201873).
Regarding claim 6, Hard teaches the claimed invention as rejected above in claim 5. Additionally, Hard teaches wherein: each cell comprises: a plurality of cell sidewalls (peripheral inner sidewalls defining the cell; figB above), the aperture (the vertical opening) is positioned within the adjacent cell sidewalls (figB).
Hard does not explicitly teach a cell lower wall that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls; and the aperture is positioned at an intersection of the adjacent cell sidewalls and the cell lower wall. 
However, Haimoff teaches a vehicle ramp having cells 142, 144 and 146 (fig. 1). Additionally, Haimoff teaches a cell lower wall (see Haimoff’s annotated fig. 5 below) that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls (see Haimoff’s annotated fig. 5 below. Haimoff’s cell lower wall intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls); and the aperture is positioned at the intersection of the adjacent cell sidewalls and the cell lower wall (see Haimoff’s annotated fig. 5 below. The aperture 147 is positioned “at” the intersection of the adjacent cell sidewalls and the cell lower wall. The term “at” does not require any specific structural or spatial relationship. Therefore, Haimoff teaches the aperture is positioned “at” the intersection of the adjacent cell sidewalls and the cell lower wall).

    PNG
    media_image5.png
    709
    849
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hard to incorporate the teachings of Haimoff to provide a wheel elevating dock wherein: each cell comprises a plurality of cell sidewalls and a cell lower wall that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls; and the aperture is positioned at the intersection of the adjacent cell sidewalls and the cell lower wall. Specifically, it would have been obvious to incorporate a cell lower wall for the purpose of increasing sturdiness of the wheel elevating dock. Additionally, it would have been obvious to include apertures in the cell lower wall, as taught by Haimoff, in order to allow accumulated water/moisture to drain and prevent water/moisture from accumulating therein. 
Regarding claim 18, Hard teaches the claimed invention as rejected above in claim 16. Additionally, Hard teaches wherein: a cell of the plurality of cells comprises: a plurality of cell sidewalls (peripheral inner sidewalls defining the cell; figB above), an aperture (a vertical opening) positioned within the adjacent cell sidewalls (figB).
Hard does not explicitly teach a cell lower wall that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls; and an aperture positioned at the intersection of the adjacent cell sidewalls and the cell lower wall.
However, Haimoff teaches a vehicle ramp having cells 142, 144 and 146 (fig. 1). Additionally, Haimoff teaches a cell lower wall (see Haimoff’s annotated fig. 5 below) that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls (see Haimoff’s annotated fig. 5 below. Haimoff’s cell lower wall intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls); and an aperture positioned at the intersection of the adjacent cell sidewalls and the cell lower wall (see Haimoff’s annotated fig. 5 below. The aperture 147 is positioned “at” the intersection of the adjacent cell sidewalls and the cell lower wall. The term “at” does not require any specific structural or spatial relationship. Therefore, Haimoff teaches the aperture is positioned “at” the intersection of the adjacent cell sidewalls and the cell lower wall).

    PNG
    media_image5.png
    709
    849
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hard to incorporate the teachings of Haimoff to provide a wheel elevating dock wherein a cell of the plurality of cells comprises: a plurality of cell sidewalls and a cell lower wall that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls; and an aperture positioned at the intersection of the adjacent cell sidewalls and the cell lower wall. Specifically, it would have been obvious to incorporate a cell lower wall for the purpose of increasing sturdiness of the wheel elevating dock. Additionally, it would have been obvious to include apertures in the cell lower wall, as taught by Haimoff, in order to allow accumulated water/moisture to drain and prevent water/moisture from accumulating therein. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hard (US 8,978,519) in view of lgwemezie et al (US 7,854,032 B2) and further in view of Haimoff (US PGPUB 20080201873).
Regarding claim 20, as seen in fig 1, Hard ('519) teaches a wheel elevating dock
(fig 1) comprising:
	a body member (figA above) comprising:
		a plurality of sidewalls (figB above); and 
a plurality of interior walls (figB above);
the plurality of sidewalls (figB above) and the plurality of interior walls (figB above) defining a plurality of cells (figB above);
	a first plurality of ramp members (figA above; col.4 lines48-49) attached to a first end 
(figA above) of the body member and defining gaps (each ramp member of the first plurality of ramp members are spaced apart from each other) between each ramp member of the first plurality of ramp members (figA above); and 
a second plurality of ramp members (figA above; col.4 lines48-49) attached to a second end (figA below) of the body member;
wherein the gaps defined by the first plurality of ramp members (figA) are configured to permit ramp members from an adjacent wheel elevating dock to be positioned within the gaps (It is noted that "an adjacent wheel elevating dock" is recited as an intended use, therefore, it is only required for the gaps defined by the first plurality of ramp members to be capable of performing the intended use. In this case, the gaps provide space so that the gaps are capable of receiving ramp members from an adjacent wheel elevating dock therewithin); and 
wherein the second plurality of ramp member (figA above) are configured to have a width (fig A above);
wherein a first cell of the plurality of cells comprises:
a first plurality of cell sidewalls (peripheral inner sidewalls defining the cell; figB above), an aperture (a vertical opening) positioned within the adjacent cell sidewalls (figB);
wherein a second cell of the plurality of cells comprises:
a second plurality of cell sidewalls (peripheral inner sidewalls defining the cell; figB above); and a lower aperture (a bottom portion of a vertical opening of the cell) defined by the second plurality of cell sidewalls (figB).
It is noted that "another adjacent wheel elevating dock" and its structural limitations are recited as an intended use, therefore, it is only required for the second plurality of ramp members to be capable of being positioned to fit within gaps defined by ramp members of another adjacent wheel elevating dock. In this case, the second plurality of ramp members have a width, and depending on a dimension of gaps defined by ramps member of the another adjacent wheel elevating dock, the second plurality of ramp member is capable of being positioned to fit within the gaps defined by the ramp member of the another adjacent wheel elevating dock.
wherein the first plurality of ramp members is offset from the second plurality of ramp members (see the annotated fig. below. The first plurality of ramp members is offset from the second plurality of ramp members) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other (see the annotated fig. below. It is noted that “such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other” is recited as an intended use, therefore, it is only required for the device to be capable of performing the intended use. In this case, the wheel elevating dock is capable of being positioned adjacent to each other (similar to as shown below) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other). Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Hard’s device is capable of performing the intended use language. Doing so allows Hard’s device to function as intended. 

    PNG
    media_image2.png
    763
    892
    media_image2.png
    Greyscale

Hard does not explicitly teach a cell lower wall that intersects at a lower end of adjacent cell sidewalls of the first plurality of cell sidewalls; and an aperture positioned at the intersection of adjacent first cell sidewalls and the cell lower wall;
and that at least one of a foot or a caster is positioned within the lower aperture.
However, Haimoff teaches a vehicle ramp having cells 142, 144 and 146 (fig. 1). Additionally, Haimoff teaches a cell lower wall (see Haimoff’s annotated fig. 5 below) that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls (see Haimoff’s annotated fig. 5 below. Haimoff’s cell lower wall intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls); and an aperture positioned at the intersection of the adjacent cell sidewalls and the cell lower wall (see Haimoff’s annotated fig. 5 below. The aperture 147 is positioned “at” the intersection of the adjacent cell sidewalls and the cell lower wall. The term “at” does not require any specific structural or spatial relationship. Therefore, Haimoff teaches the aperture is positioned “at” the intersection of the adjacent cell sidewalls and the cell lower wall).

    PNG
    media_image5.png
    709
    849
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hard to incorporate the teachings of Haimoff to provide a wheel elevating dock wherein a cell of the plurality of cells comprises: a plurality of cell sidewalls and a cell lower wall that intersects at a lower end of adjacent cell sidewalls of the plurality of cell sidewalls; and an aperture positioned at the intersection of the adjacent cell sidewalls and the cell lower wall. Specifically, it would have been obvious to incorporate a cell lower wall for the purpose of increasing sturdiness of the wheel elevating dock. Additionally, it would have been obvious to include apertures in the cell lower wall, as taught by Haimoff, in order to allow accumulated water/moisture to drain and prevent water/moisture from accumulating therein. 
Hard in view of Haimoff does not explicitly teach and that at least one of a foot or a caster is positioned within the lower aperture.
As seen in fig 1, lgwemezie et al ('032) teaches a use of a cell lower wall 20 (fig1, col.2 line12) for a cell that an aperture (a vertical opening) is positioned at an intersection of adjacent cell sidewalls (peripheral inner sidewalls of the cell) and the cell lower wall 20 (fig 1 ), and a use of a foot 44 (col.2 line60-63) positioned within an aperture 30 (col.2 line61) to provide a friction surface (col.2 lines61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hard in view of Haimoff to provide a foot, as taught by lgwemezie et al, for the purpose of providing a friction surface (col.2 lines61-62).
Response to Arguments
4. Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hard fails to teach “a body member” and the interpreted structure is contrary to broadest reasonable interpretation of the term “member” (bottom of page 4 and top of page 5 of applicant’s remarks). Specifically, applicant argues Hard cannot be fairly understood to teach or suggest a body member as required by the claims (second paragraph of page 5 of the applicant’s remarks). The examiner respectfully disagrees. The claim language does not further limit the “body member”. Because the claim language does not further limit the “body member”, the prior art can be interpreted under broadest reasonable interpretation. Overall, the current claim language requires “a body member” and does not require any further details. See above rejection for more details. 
Applicant argues the prior art fails to teach the amended claim language (last paragraph of page 5 of the applicant’s remarks). The examiner respectfully disagrees. Hard teaches wherein the first plurality of ramp members is offset from the second plurality of ramp members (see the annotated fig. below. The first plurality of ramp members is offset from the second plurality of ramp members) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other (see the annotated fig. below. It is noted that “such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other” is recited as an intended use, therefore, it is only required for the device to be capable of performing the intended use. In this case, the wheel elevating dock is capable of being positioned adjacent to each other (similar to as shown below) such that adjacent wheel elevating docks may form a straight line when positioned adjacent to each other). Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Hard’s device is capable of performing the intended use language. Doing so allows Hard’s device to function as intended. 

    PNG
    media_image2.png
    763
    892
    media_image2.png
    Greyscale

See above rejection for more details. 
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723